Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Vance (Reg. No. 66,187) on 9/13/2021.

The application has been amended as follows: 
In the claims:
In claim 1, please replace the recitation “A parking management system, comprising: one or more servers in communication with one or more vehicles, wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation, and wherein the one or -- A parking management system, comprising:  one or more servers in communication with one or more vehicles, wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation, and  wherein the one or more servers are configured to: receive location data from the one or more vehicles; 
determine, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of partitions is configured to accommodate no more than one vehicle at a time, wherein the one or more servers are configured to determine whether each of the plurality of partitions is unoccupied or occupied by a vehicle, and wherein the one or more predefined parking areas comprises a dockless parking area, and
transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip. --.
In claim 2, please replace the recitation “wherein the one or more servers are configured to: transmit a signal to a target vehicle when the target vehicle is not located within the one or more 
In claim 8, please replace the recitation “A parking management method, comprising: receiving location data from one or more vehicles, wherein the one or more vehicles are in communication with one or more servers, and wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation; and determining, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of partitions is configured to accommodate no more than one vehicle at a time, wherein the one or more servers are further configured to determine whether each of the plurality of partitions is unoccupied or occupied by a vehicle, and wherein the one or more predefined parking areas comprises a dockless parking area.” with -- A parking management method, comprising: receiving location data from one or more vehicles, wherein the one or more vehicles are in communication with one or more servers, and wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation; and determining, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip. --.
In claim 9, please replace the recitation “transmitting a signal to a target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and wherein the signal is configured to cause the target vehicle to indicate to a user of the target vehicle that the target vehicle is not located within one or more predefined parking areas or cause the target vehicle to maintain an unlocked status or cause a continuation of a charging for the transportation trip.” with -- wherein the signal is further configured to cause the target vehicle to indicate to a user of the target vehicle that the target vehicle is not located within the one or more predefined areas or cause the target vehicle to maintain an unlocked status. --.
In claim 15, please replace the recitation “A non-transitory computer-related medium storing executable instructions causing a parking management system to perform: receiving location data from one or more vehicles, wherein the one or more vehicles are in communication with one or more servers, and wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation; and determining, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of partitions is configured to accommodate no more than one vehicle at a time, and wherein the one or transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip. --.
In claim 16, please replace the recitation “transmitting a signal to a target vehicle when the target vehicle is not located within one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and wherein the signal is configured to cause the target vehicle to indicate to a user of the target vehicle that the target vehicle is not located within the one or more predefined parking areas or cause the target vehicle to maintain an unlocked status or cause a continuation of a charging for the transportation trip.” with -- wherein the signal is further configured to cause the target vehicle to indicate to a user of the target 

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a parking management system, comprising:  one or more servers in communication with one or more vehicles, wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation, and wherein the one or more servers are configured to: receive location data from the one or more vehicles; determine, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of partitions is configured to accommodate no more than one vehicle at a time, wherein the one or more servers are configured to determine whether each of the plurality of partitions is unoccupied or occupied by a vehicle, and wherein the one or more predefined parking areas comprises a dockless parking area, and transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip.
Regarding claim 8, the prior art fails to disclose or fairly suggest a parking management method, comprising: receiving location data from one or more vehicles, wherein the one or more vehicles are in communication with one or more servers, and wherein the one or more vehicles are configured to be transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip.
Regarding claim 15, the prior art fails to disclose or fairly suggest a non-transitory computer-related medium storing executable instructions causing a parking management system to perform: receiving location data from one or more vehicles, wherein the one or more vehicles are in communication with one or more servers, and wherein the one or more vehicles are configured to be shared and utilized by one or more users for transportation; and determining, based at least in part on the received location data and for each vehicle, whether the vehicle is located within one or more predefined parking areas when the vehicle is not in use or upon completion of a transportation trip by the vehicle; wherein the one or more predefined parking areas comprises a plurality of partitions, wherein each partition of the plurality of partitions is configured to accommodate no more than one vehicle at a time, and wherein the one or more servers are further configured to determine whether each of the plurality of partitions is unoccupied or occupied by a vehicle, and wherein the one or more predefined parking areas comprises a dockless parking area, transmit a signal to a target vehicle when the target vehicle is not located within the one or more predefined parking areas upon completion of a transportation trip, wherein the one or more vehicles comprise the target vehicle, and  wherein the signal is configured to cause a continuation of a charging for the transportation trip.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687